Citation Nr: 0947796	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for a 
pustular rash disorder.

2.  Entitlement to service connection for a pustular rash 
disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
November 1969 and September 1971 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, which found that the Veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for a pustular rash disorder.  This decision was 
confirmed in November 2006.  Irrespective of the RO's action, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a pustular rash disorder.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In August 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Winston Salem, North Carolina.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In March 2002 the RO denied service connection for a 
pustular rash disorder.  That decision was not appealed and 
is final.

2.  Evidence received since the March 2002 rating decision is 
new and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran was treated for a pustular rash and vesicles 
on multiple occasions during service; and there is probative 
medical and credible lay evidence of recurring pustular 
rashes since the initial outbreak in service.




CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for a pustular rash disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence has been received since the 
March 2002 RO decision, and the claim of entitlement to 
service connection for a pustular rash disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  A chronic pustular rash disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

New and material evidence

The RO originally denied entitlement to service connection 
for a pustular rash on the legs and elbows in February 2000 
on the grounds that while there was evidence of treatment 
during service for pustular rash, there was no chronic skin 
condition during service or at separation from service.  

On November 9, 2000, the Veterans Claims Assistance Act was 
passed.  A key provision of the Act was that, in the case of 
a denied or dismissed claim that became final during the 
period beginning July 14, 1999, and ending on the date of the 
enactment of the Act, or that had been denied or dismissed on 
the grounds that the claim was not well grounded, the 
Secretary of Veterans Affairs shall, upon the request of the 
claimant or on the Secretary's own motion, order the claim 
readjudicated as if the denial or dismissal had not been 
made.  The Veterans Claims Assistance Act of 2000 (VCAA), 
PUB.L. 106-475, § 7, Nov. 9, 2000, 114 STAT. 2099.

In August 2001 the Veteran filed a claim for service 
connection for a rash over his body, including under the 
theory that it was due to his exposure during service to 
herbicides.  Because the February 2000 denial of service 
connection for a pustular rash disorder became final between 
July 14, 1999 and November 9, 2000, and since the Veteran the 
August 2001 claim was filed within two years of November 9, 
2000, the provision allowing for readjudication of the claim 
without the need for new and material evidence is applicable 
in this case.

In a rating decision dated in March 2002 the RO denied the 
claim, anew, on the grounds that there was no evidence 
linking the Veteran's pustular rash to Agent Orange on a 
presumptive basis, and that there was no evidence that a 
current skin condition was related to service.  An appeal was 
not filed and the decision became final.  38 C.F.R. § 3.104.  

In January 2006 the Veteran wrote regarding his denied claim 
for service connection for rash.  In a rating decision dated 
in June 2006 the RO denied the Veteran's request to reopen 
his claim for service connection for pustular rash on the 
grounds that new and material evidence had not been received.  
In correspondence dated in July 2006 the Veteran requested 
that the matter be reconsidered, and in November 2006 the RO 
continued its prior denial of the Veteran's request to reopen 
his claim on the grounds of no new and material evidence.  
The Veteran has appealed.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.  New 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence is existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence compiled since the March 2002 decision includes 
VA treatment records dating from 2005 to 2008, which 
chronicle complaints of and treatment for rashes with 
occasional blistering.  The evidence also includes the 
Veteran's sworn testimony during his August 2009 Travel Board 
hearing, during which he averred that the skin rash he 
presently complains of are the same as those he was treated 
for during service.  He further testified that these rashes 
have been recurrent since service, and added that he breaks 
out in a lot of clusters, including water blisters, 
approximately 3 to 4 times per year.  

This evidence is new and material as it was not of record at 
the time of the March 2002 rating decision.  As noted, in 
determining whether evidence is new and material, the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon so doing the 
Board finds that it is material since it suggests continuity 
of symptomatology.  It thus raises a reasonable possibility 
of substantiating the Veteran's claim.  New and material 
evidence having been found, the Veteran's claim for service 
connection for a pustular rash disorder must be reopened.  38 
C.F.R. § 3.156.  


Service connection

Having reopened the claim for service connection for a 
pustular rash disorder based on new and material evidence, 
the Board has jurisdiction to review the underlying claim for 
service connection de novo, based on the whole record.  For 
the reasons that follow the Board finds that a grant of 
service connection is warranted. 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated before, the Veteran testified during his August 
2009 Board hearing that he has suffered from generalized 
pustular rash outbreaks since service.  Service treatment 
records dating from November 1968 confirm treatment for 
pustular rashes/recurrent vesicles of unknown etiology.  In 
an April 1972 record it was noted that these "arise about 
every month."  During a VA examination done in April 1971 
(prior to his 1972 separation from service) the Veteran 
reported that he had been treated at a VA Medical Center for 
a rash on the medial aspect of the left knee, which the 
examiner stated was "apparently some acne form reaction, 
well healed now."  

Post-service medical records also contain evidence of 
recurrent symptomatology.  An August 1990 treatment record 
documents complaints of intermittent pruritis with hives.  In 
August 1999 the Veteran was accorded a VA Compensation and 
Pension skin examination.  There is no indication that the 
claims file was reviewed.  Physical examination found "ten 
1-2mm pustules, follicularly located" on the back.  No 
biopsy or scrapings were performed, and an opinion as to a 
nexus to service was not proffered.

The Veteran also reported for an Agent Orange examination in 
August 1999.  During the examination he complained of a 
blistering rash on his arms and legs that was apparently 
asymptomatic at the time.  However, a physical examination 
done by VA in October 1999 found a pustular rash 
approximately the size of a dime.  Diagnosis was "pustular 
rash, localized."  In addition, VA dermatology clinic 
records dating from 2005 to August 2008 also show treatment 
for a recurrent rash with occasional blistering.  

Based on the foregoing evidence, the Board finds that the 
Veteran incurred a pustular rash disability during service 
that has been recurrent since that time.  Although the record 
lacks medical evidence of said disorder between 1972 and 
1990, the Board notes that the Veteran's rash is capable of 
lay observation, and finds the Veteran to be not only 
competent to describe his symptoms, but credible , 
particularly since both in-service and post-service treatment 
records confirm the existence of a pustular rash with 
blistering.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether a Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  As the evidence confirms the incurrence of 
pustular rashes during service, and as there is credible 
medical and lay evidence of recurrent pustular rashes since 
that the initial outbreak in service, service connection for 
a pustular rashes disability is warranted.  38 C.F.R. § 
3.303.


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for a pustular 
rash disorder, the petition to reopen that claim is granted.

Service connection for a pustular rash disability is granted, 
subject to the rules and payment of monetary benefits.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


